                                                    April 30, 2021

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                      Re:     United States v. Georgia Ward, 20-CR-633 (NRB)


Dear Judge Buchwald:

       Georgia Ward was arrested on November 18, 2020, and charged with participating in a
fraud and aggravated identity theft theme allegedly orchestrated by her co-defendant and ex-
boyfriend, Laurell Wells. Ms. Ward was released on a $50,000 personal recognizance bond,
and her travel was restricted to the Southern and Eastern Districts of New York. I write today
to respectfully seek a temporary modification of Ms. Ward’s travel restrictions.

        For a number of years, Georgia Ward has gone on a brief vacation with a group of
girlfriends around the time of her birthday in late July. This year, the group wants to take a 5
day trip to a resort in Barbados between July 23 and July 28. As noted, this get-together has
been an annual tradition amongst this group of friends.

        Ms. Ward is not a flight risk. She has no criminal record, and, more importantly, she
has three young children, including a newborn (born in February), who would remain behind
with Ms. Ward’s mother in the Bronx, and who she certainly has no interest in abandoning.
She has abided by her conditions of pretrial release, and if permitted to go, would of course
provide Pretrial Services with her travel itinerary. As a result, Pretrial Services takes no
position on this request. The government, on the other hand, opposes Ms. Ward’s request, but
it does so on principle (general opposition to international travel), rather than because of some
reason specific to Ms. Ward or her case.

        Accordingly, I respectfully request the Court to modify Ms. Ward’s conditions of
release to permit her to travel to and from Barbados July 23-28, and to direct Pretrial Services
to temporarily return Ms. Ward’s passport for that purpose.
      Thank you very much for your consideration.

                                               Respectfully submitted,

                                                      /s/

                                               Florian Miedel
                                               Attorney for Georgia Ward



cc:   All Counsel



      Application denied.
      SO ORDERED.




      Dated:    New York, New York
                May 3, 2021
